Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/22 has been entered.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,939,804 to Grant, and further in view of U.S. Pub. No. 2004/0170497 to Snyder et al.
Claim 1, Grant discloses an apparatus comprising a bed 11 with bedding 45; an air mover having an air outlet (29,61) defined by the air mover to direct air into a sleep zone of the bed, and an exterior housing 23 having a base surface, a top surface, a first side wall, a second side wall, a bedside wall, and an outer wall opposite the bedside wall, with the air outlet located on the top surface of the air mover and being open in an upward direction to direct air into contact with bedding directly above the air mover in use to raise the bedding and form a bedding air conduit into the sleep zone of the bed (fig. 2-4).  Lussier is silent to a centrifugal fan with a volute and an impellor ring having blades mounted to rotate in the volute. Snyder discloses a centrifugal fan 10 with a volute 14 and an impellor ring 13 having backward-curved blades mounted to rotate in the volute [0017]. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a centrifugal fan as explicitly taught yielding 
Claim 3, Grant discloses the apparatus wherein the bedding air conduit extends up along a side of the bed (fig. 1-2), the air mover is mounted to a side of the bed above a floor surface: the air mover is mounted to the side of the bed via a bed mount (43,44) that extends laterally between adjacent stacked mattresses and the bed mount comprises a horizontal cantilever plate (col. 2 lines 43-54).
Claim 46, Lussier discloses a method comprising operating an air mover 10 to direct air into a sleep zone defined between a bed 12 and bedding 19 (fig. 5).

Claims 10 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,939,804 to Grant, U.S. Pub. No. 2004/0170497 to Snyder et al., and further in view of U.S. Pub. No. 2006/0085911 to Tompkins.  

Claims 10 and 52, Grant discloses the apparatus and method, but is silent to a bedding support.  Tompkins discloses a bed support 17.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a bed support as taught by Tompkins yielding predictable results that redirect the flow of air [0038] wherein the air mover further comprises a bedding support 23 that props up bedding above the air mover (fig. 5).


s 18, 21, 24, 41, 43, 56, 58, and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,939,804 to Grant in view of U.S. Pub. No. 2010/0011502 to Brykalski et al., and further in view of U.S. Pub. No. 2004/01 70497 to Snyder et al.

Claims 18, 21, 24, 41, 56, and 58, Grant discloses the apparatus and method, but is silent to a controller.  Brykalski discloses a controller connected to send control signals to an air mover based on signals from a motion sensor or a temperature sensor [0307]. It would have been obvious for one having ordinary skill in the art at the time of the inventions to employ the motion and temperature sensors as taught by Brykalski yielding predictable results to automatically begin or end an operational sequence or selectively customize and configure the system to function in a desired manner or scheme with the detected presence of an individual on or near the climate controlled bed assembly of Lussier.
Claims 60-61, Grant, as modified, discloses the method as stated above, and further comprising detecting one or more of a sleep zone temperature [0308] and an ambient air temperature outside the bed using a sleep zone temperature sensor and an ambient air temperature sensor [0265][0268][0277]; and selectively adjusting an air flow rate of the air mover based on the sleep zone or the ambient air temperatures [0296].



s 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,939,804 to Grant, and further in view of U.S. Pub. No. 2004/0170497 to Snyder et al. in view of U.S. Pub. No. 2015/0121619 to Aramli.
Claims 29-30, Grant discloses the apparatus, but is silent to a bedding retainer. Aramli discloses an apparatus having a bedding retainer/riser having a receiving slot [0059]. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a bedding retainer yielding predictable results that provide a means to retain the bedding on the apparatus of Lussier.


Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673